Citation Nr: 1802423	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left pes planus with hallus valgus post bunionectomy and left fifth toe resection.

2.  Entitlement to an evaluation in excess of 30 percent for right pes planus with hallux post bunionectomy.


REPRESENTATION

Appellant represented by:	Attorney Penelope Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 30 percent for bilateral pes planus.  An April 2016 rating decision assigned the current separate 30 percent evaluations.

In November 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

This claim was previously before the Board in July 2015, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A supplemental statement of the case (SSOC) was issued in November 2016.  Subsequently, relevant VA treatment records were associated with the claims file without the issuance of an SSOC.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (the RO) for review and preparation of a SSOC.  38 C.F.R. § 19.37 (2017).  The Veteran and his representative did not reply to a November 2017 letter from VA that included a form to waive RO review of this evidence.  Therefore, an SSOC must be prepared.

VA treatment records to November 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
November 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2017 to the present.

2.  Then readjudicate the Veteran's claims for increased evaluations for pes planus.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


